Citation Nr: 1121195	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1964 to July 1967 and from November 1972 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current diagnosis of PTSD in conformance with the DSM-IV guidelines is not of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  

Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  

In this regard, the Veteran does not allege that he engaged in combat.  His discharge documents (DD Form 214) show that he received the National Defense Service Medal, Sharpshooter Medal, Air Force Good Conduct Medal, Air Force Longevity Service Award, and Small Arms Expert Marksmanship Ribbon.  Therefore, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C.A. § 1154(b).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  
 
Service personnel records show that he was stationed in Germany from December 1964 to July 1967.  His principal duties included scout driver and assistant squad leader.  During his second period of active service his principal duties included air cargo specialist.  As noted above, neither of his DD Form 214s show that he was awarded combat medals or ribbons.  Further, service treatment records (STRs) do not show treatment for combat related injuries or mental health concerns.

Records from the Social Security Administration (SSA) include VA outpatient treatment records show diagnosis of alcoholism and polysubstance dependence in remission but no diagnosis of PTSD.  A September 1999 VA outpatient treatment record included with SSA documents shows that he reported losing 40 members of his unit due to vehicle accidents while stationed in Germany.  He did not witness any of the accidents but was told about them.

The February 2000 SSA mental health evaluation showed no mention of PTSD or PTSD stressors.  The SSA examiner diagnosed alcoholism and amphetamine abuse in full sustained remission.

The Veteran submitted a May 2005 letter from Dr. F. from the Oregon Department of Human Resources which indicated that he had several mental health problems including PTSD.  No records showing mental health treatment accompanied the letter and Dr. F. did not indicate that he examined the Veteran or his medical records when rendering his diagnosis of PTSD, thus the letter is of little probative value.

VA outpatient treatment records show a positive PTSD screen in December 2006; however, a comprehensive mental health evaluation was not conducted at that time and a diagnosis was not rendered.

The Veteran had VA mental disorders examinations in April and May 2008.  The April examiner reviewed his claims file, conducted a mental status examination, and interviewed the Veteran.  The examiner noted the May 2005 letter from Dr. P.W.F. and that the letter did not describe any specific symptoms of PTSD or how the PTSD diagnosis was made.  He also noted a March 2000 VA treatment record which indicated neuropsychological testing.  The treating physician stated that the Veteran did not meet the diagnostic criteria for PTSD but met the criteria for diagnosis of Personality Disorder, NOS.

The Veteran reported encountering approximately 400 deaths in his lifetime; however, he did not describe any significant symptoms of PTSD.  Only one event met the diagnostic criteria as a Criterion A stressor for PTSD.  Specifically, he saw a soldier try to commit suicide by punching out a window and sticking his head through it.  However, he did not report the requisite feelings of fear, helplessness, or horror necessary to be a Criterion A.  

As for the 400 deaths, the examiner stated that while the exposure to multiple deaths may have distressed the Veteran over the years, the deaths do not meet the necessary criteria for PTSD.  The examiner diagnosed Axis II Personality Disorder, NOS.  In the summary, he said the Veteran did not meet the diagnostic criteria for any current mood related problems.

The May 2008 examiner performed testing to determine the Veteran's level of cognitive functioning.  While the diagnoses included PTSD by history, the focus was not on a psychiatric evaluation.  The examiner also diagnosed a depressive disorder, NOS, and developmental reading disorder.  As the examiner noted the disorder only by history, the examination offers little to support the claim.

The Board points out that the Veteran also had a neurology examination in April 2008 which showed a diagnosis of PTSD.  However, as the examiner did not evaluate the Veteran for PTSD and did not otherwise address PTSD or symptomatology in the examination report, the Board finds that the VA neurology examination and diagnosis have little probative value in connection with the PTSD claim.

In his notice of disagreement, the Veteran stated that 40 of his fellow soldiers died in non-combat situations.  He said some were killed in drunk driving accidents while others were shot down or involved in plane crashes.  He did not indicate that he witnessed or was involved in any of these incidents.  He also noted Operation Babylift and that while working cargo, he had to move crates of dead bodies for transport.  However, he did not indicate that he was involved in or exposed to the wreckage or dead bodies other than the transfer cases.

Based upon the foregoing, the Board finds that the evidence fails to show a diagnosis of PTSD conforming to the DSM-IV criteria.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has also considered the Veteran's lay statements regarding a diagnosis of PTSD.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Veterans Claims Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has considered the Veteran's allegation of a diagnosis of PTSD.  While he is competent to report symptoms as they come to him through his senses, acquired psychiatric disorders, such as PTSD, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

For the reasons stated above, the Veteran's claim for service connection for PTSD is denied as it has not been shown by the credible evidence of record that he has a current diagnosis of PTSD.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A second letter was mailed in March 2008 specifically inquiring about the PTSD claim and requesting stressor statements for verification.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same January 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records and Social Security Administration records.  

Further, the Veteran submitted a private medical statement and his own statements in support of the claim.  Next, specific medical opinions pertinent to the issue were obtained in April and May 2008.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.


REMAND

In the Veteran's original claim, he sought service connection for PTSD, which has been denied.  However, because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, treatment records show that the Veteran has been diagnosed with personality disorder, NOS, and depressive disorder, NOS.  The Board notes that personality disorders are considered congenital or developmental defects and are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service connection cannot be established for the Veteran's personality disorder; however, service connection could possibly be established for depressive disorder.

During the May 2008 cognitive testing, the VA examiner diagnosed depressive disorder, NOS.  Unfortunately, he did not indicate whether the disorder had onset during or is in any way related to the Veteran's periods of active service.  Therefore, a remand is warranted so that the RO can address this issue and complete any necessary development, including the scheduling of a VA examination to further explore the etiology of the diagnosed depressive disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from the VA Medical Center in Portland for the period from January 2008 to the present.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review and he or she must indicate review of these items in the examination report.

For each diagnosed acquired psychiatric disorder other than personality disorder, please indicate whether it is at least as likely as not (50 percent or more) that the condition had onset during or is in any way related to service.  The examiner is asked to specifically address depressive disorder.

Any and all studies deemed necessary by the examiner should be completed.  A rationale must be provided for any opinion offered.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


